 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 MARC ANTHONY COLON,                                     Case No.: 2:18-cv-01691-APG-GWF

 4          Plaintiff                                                      Order

 5 v.

 6 R. BAKER, et al.,

 7          Defendant

 8         Petitioner Mark Anthony Colon is in custody at the Lovelock Correctional Center. He

 9 filed a petition for a writ of habeas corpus under 28 U.S.C. § 2254 and an application to proceed

10 in forma pauperis. Colon filed this action in the unofficial southern division of the court, but he

11 is proceeding pro se and he is incarcerated in the unofficial northern division of the court. Under

12 Local Rule LR IA 1-8(a), a pro se inmate must proceed in the unofficial division of the court in

13 which the inmate is held when the matter is commenced.

14         IT THEREFORE IS ORDERED that this action is transferred to the unofficial northern

15 division of this court for all further proceedings. The clerk of the court shall transfer and reopen

16 this matter as a new action under a new docket number in the northern division, and the action

17 under this docket number shall be closed, without prejudice to petitioner regarding any federal

18 limitation period and filing fee.

19         Dated this 12th day of October, 2018.

20
                                                                 ______________________________
21                                                               ANDREW P. GORDON
                                                                 United States District Judge
22

23
